Citation Nr: 0213705	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service connected muscular myalgia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from June 1995 to May 1998.

This appeal arises from a January 1999 rating decision of the 
Detroit, Michigan Regional Office (RO), which granted service 
connection for muscular myalgia and assigned a 20 percent 
evaluation, effective from the date of claim.  

The case was remanded from the Board to the RO in March 2001 
for additional development of the evidence.

The Board notes that the veteran raised the issue of service 
connection for disability of the joints in the July 1998 
notice of disagreement; however, this additional issue has 
not been developed or certified on appeal and it is referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal as been obtained by the 
RO.

2.  Since separation from active service, the veteran's 
service-connected muscular myalgia has been manifested by 
various symptoms including pain involving the entire spine, 
legs, and arms; the condition has been constant, or nearly 
so, and refractory to therapy.


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating for 
the service-connected muscular myalgia have been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the January 
1999 rating decision of the evidence needed to substantiate 
her claim.  She was provided an opportunity to submit such 
evidence.  In the September 1999 statement of the case and 
June 2002 supplemental statement of the case, the RO notified 
the veteran of all regulations relating to her claim, 
informed her of the reasons for which it had denied her 
claim, and provided her additional opportunities to present 
evidence and argument in support of her claim.  In addition, 
the RO sent the veteran a VCAA compliance letter in April 
2001 in which she was informed as to VA's duty to notify her 
about her claim, what had been done to assist the veteran 
with her claim, and what information or evidence that VA 
needed from the veteran.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in 
that the veteran was clearly notified of the evidence 
necessary to substantiate her claim (to include what evidence 
VA would obtain and what evidence the veteran would obtain).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  All available 
VA outpatient treatment records have been obtained and the 
veteran was afforded a VA examination.  The veteran was 
scheduled for an additional examination in June 2002, but she 
failed to report or request that the examination be 
rescheduled.  In short, VA has fulfilled the duty to assist 
by aiding the veteran in obtaining evidence that relates to 
her claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

In April 1998, an examination was conducted just prior to 
service separation due to the veteran's complaint of having 
diffuse pain.  She noted pain of the left hand, the toes and 
an occasional popping or clicking sensation of the knees.  On 
examination, there was tenderness to palpation of the 
levator, trapezius, posterior cervical paraspinals, second 
intercostal space (left greater than the right), the lateral 
epicondyle, greater trochanteric, lumbar paraspinal, 
piriformis and anserine region.  There was no erythema.  The 
remainder of the neurology examination was unchanged.  The 
impression was diffuse pain symptoms with a history and 
physical suggestive of fibromyalgia.  

On VA examination in December 1998, a history of an upper 
back strain was reported in 1997.  The veteran continued to 
have pain of the upper back, lower back, shoulder, neck and 
the arms.  She was discharged due to continuing severe muscle 
pain.  The veteran was able to perform all the activities of 
daily living.  She could walk a half mile, climb stairs and 
drive a car.  She suffered from muscular pain with heavy 
exertion.  Pain was throughout the entire back, neck, legs, 
arms and hands.  The veteran had received no therapy since 
service.  She was taking over the counter medication for 
relief of pain and at times she could only sleep 3 to 4 hours 
due to continued pain.  

On examination of the spine, range of motion of the neck was 
severely limited due to muscular pain.  Flexion was to 5 
degrees, extension was to 5 degrees, bilateral lateral 
bending was to 10 degrees, and rotation was to 30 degrees.  
Range of motion of the lumbar spine included flexion to 45 
degrees, extension to 10 degrees, lateral bending to 10 
degrees, and rotation to 30 degrees.  

The diagnosis was muscular myalgia of the entire lumbar, 
thoracic and cervical segments of the spine.  It was noted 
that the veteran had muscular tenderness throughout the 
spinous region.  She continued to have significant pain.  
Functional limitations were modest for home activities but 
heavier strenuous activity would be significantly limited. 

The veteran's VA outpatient treatment records from March 1999 
to the present were requested.  The records received were not 
related to the issue at bar.




Analysis

The veteran is seeking an evaluation higher than 20 percent 
for her service-connected muscular myalgia.

This is an initial rating case, on the granting of service 
connection, and thus different percentage ratings for the 
disability may be assigned for different periods of time, 
since the effective date of service connection, based on the 
facts found (so-called "staged ratings").  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The veteran is service connected for muscular myalgia as this 
was the disability diagnosed during the December 1998 VA 
examination.  On the other hand, on the April 1998 inservice 
examination, the examiner found that pain symptoms were 
suggestive of fibromyalgia.  The VA rating schedule does not 
have a separate diagnostic code for muscular myalgia; 
however, 38 C.F.R. § 4.20 provides that when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  In this case, due to 
the similarity in symptoms, the functions affected and the 
identical anatomical regions (the affected muscles), the 
utilization of diagnostic code 5025 provides a perfect fit to 
evaluate the veteran's claim for muscular myalgia.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, various 
ratings are assigned for fibromyalgia involving widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A 20 percent rating is 
assigned when such symptoms are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time.  A rating of 40 percent is warranted where such 
symptoms are constant, or nearly so, and refractory to 
therapy.  A note to this diagnostic code indicates that 
widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.

Since separation from service, the veteran has taken 
medication for this condition, yet she continues to complain 
of ongoing pain of the entire back, legs, arms and the hands.  
She has other vague symptoms as well such as sleep 
disturbance and shortness of breath and lightheadedness with 
exertion.  On VA examination, there were some positive 
findings such as muscle tenderness throughout the entire back 
and limitation of motion of the neck and lumbar segments of 
the spine.  

For the next higher rating of 40 percent (which is the 
maximum schedular rating), the symptoms must be constant, or 
nearly so, and refractory to treatment.  Giving the veteran 
the benefit of the doubt (38 U.S.C.A. § 5107(b)), the Board 
finds that she meets the criteria for a 40 percent rating, 
and thus a higher rating to this level is warranted.  It 
appears the muscular myalgia symptoms have been about the 
same since separation from service, and thus a continual 40 
percent rating since the effective date of service connection 
(rather than different staged ratings) is in order.  
Fenderson, supra.

The Board also finds that consideration of a rating higher 
than 40 percent for fibromyalgia on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  An 
extraschedular rating requires an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Id.  The Board does not 
have the authority to assign an extraschedular rating in the 
first instance, and under the circumstances of the present 
case there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's service-connected muscular myalgia has 
not resulted in recent hospitalizations nor has it produced 
marked interference with employment beyond what is already 
compensated by a 40 percent schedular rating.


ORDER

Entitlement to the assignment of a 40 percent evaluation for 
the service connected muscular myalgia is granted, subject to 
the law and regulations governing the award of monetary 
benefits.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

